Do we TD KH UN & WW WH &

YA wm & W NO KK CO DO PAN KD NH F&F WD NY KF O&

i)
oo

 

 

Case 3:20-cr-05379-RJB Document1 Filed 09/17/20 Page 1 of 3

 

FILED LODGED

 

 

RECEIVED

Sep 17, 2020

CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA
BY DEPUTY

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
UNITED STATES OF AMERICA, No,  3:20-cr-05379-RJB
Plaintiff, CRIMINAL INFORMATION
Title 18, United States Code. Section 641
¥. (Theft of Public Funds)
MARCIA FRY FLETCHER, Felony
Defendant.

 

 

The United States Attorney charges that:

Count One

(Theft of Public Funds)
Beginning in or about March 2011, and continuing through about March 2019, at

Bainbridge Island, in Kitsap County, within the Western District of Washington, and
elsewhere, MARCIA FRY FLETCHER willfully and knowingly embezzled, stole, and

converted to her own use and the use of another money of the United States, namely

federally funded pension benefits having an aggregate value of approximately

$84,274.76, with the intent to deprive the United States of the use and benefit of that

money.

All in violation of Title 18, United States Code, Section 641.

Information/Fletcher - 1
USAO #2018R00055

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
coc Oo fe STD DH HH Se WH HL

NM N NWN WN NB NY NY ON OND Oe
oe ro eS ) ee a o? ee oo oo - i a) | a >

 

 

Case 3:20-cr-05379-RJB Document1 Filed 09/17/20 Page 2 of 3

Forfeiture Allegations
Upon conviction of the offense in violation of Title 18, United States Code,

Section 641, as set forth in Count I of this Information, the Defendant shall forfeit to the
United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C) and
Title 28, United States Code, Section 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offense, including but not limited
to the following:

a. A sum of money up to $84,274.76.

If any of the above-described forfeitable property, as a result of any act or

omission of the defendant,

lL. cannot be located upon the exercise of due diligence;

2 has been transferred or sold to, or deposited with, a third party:

aie has been placed beyond the jurisdiction of the Court;

4 has been substantially diminished in value; or

5 has been commingled with other property which cannot be divided

without difficulty;

\\

\\

\\
Information/Fletcher - 2 UNITED STATES ATTORNEY
USAO #2018R00055 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
oe TDD won ff WY HO —

on TN AN S&F WH HY KH CO CO PO AHN Dw fF WD YY S| S&S

 

 

Case 3:20-cr-05379-RJB Document1 Filed 09/17/20 Page 3 of 3

it is the intent of the United States, pursuant to Title 21, United States Code,
Section 853(f), to seek forfeiture of any of the property of the defendant up to the value

of the above-described forfeitable property.
DATED this qth day o , 2020.

T. MORAN
tates Attorney

pa

I
S. KATE VAUGHAN
Assistant United States Attorney

noe
LYXDSIE R. SCHMAIZ_,
Assistant United States Attorney

Information/Fletcher - 3 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
Se SEATTLE, WASHINGTON 98101

(206) 553-7970
